Citation Nr: 0902197	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
hepatitis C, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for diabetes mellitus 
on a direct-incurrence basis only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from July 1978 to October 
1987.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In a claim received in May 2003, and in statements on appeal, 
including at an October 2008 Travel Board hearing before the 
undersigned Veterans Law Judge, the veteran requested service 
connection for diabetes mellitus as secondary to service-
connected disability.  This issue has not been adjudicated by 
the RO, and as such, has not been developed for appellate 
consideration.  As such, it is referred to the RO for 
appropriate action.

Further development of the evidence is required before the 
Board can adjudicate the veteran's pending claim of 
entitlement to an increased rating for hepatitis C.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's diabetes mellitus, initially 
demonstrated years after service, is causally or 
etiologically related to his service in the military.




CONCLUSION OF LAW

Diabetes mellitus was not incurred in, or aggravated by, 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter dated in 
July 2003 from the agency of original jurisdiction (AOJ) to 
the appellant.  This letter informed the appellant of what 
evidence was required to substantiate his claim for service 
connection on a direct-incurrence basis.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.

In addition, a September 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  As such, there 
was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examination.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claim, including a transcript of the veteran's testimony at a 
hearing before the  undersigned Veterans Law Judge (VLJ).  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for diabetes mellitus.  
38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for, diabetes mellitus during 
his military service.  Moreover, the veteran's July 1984 
military examination was normal, with normal evaluation of 
the endocrine and genitourinary systems, as well as normal 
urinalysis.  The Board notes that it appears that the veteran 
did not make any related complaints at this examination, and 
that the veteran declined a separation examination.  This is 
probatively significant and given much weight and credibility 
because this was at a time contemporaneous to the alleged 
incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems at or immediately following his 
discharge from service, as he is now alleging, then he would 
have at least mentioned this prior to his separation.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or 
aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, it appears that the veteran was not treated for 
diabetes mellitus until 2001.  Additionally, there is no 
competent clinical evidence that relates the veteran's 
diabetes mellitus to his military service.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence 
and rendering a decision on the merits, the Board is required 
to assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  None of 
the veteran's various VA treatment records indicate that the 
veteran's diabetes mellitus is in any way related to his 
military service.  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence, which weighs against the 
claim).  

Therefore, the only evidence portending that the veteran's 
diabetes mellitus is in any way related to his service in the 
military comes from him personally.  As a layman, the veteran 
simply does not have the necessary medical training and/or 
expertise to determine the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
As such, his allegations, alone, have no probative value 
without medical evidence substantiating them.  So the 
preponderance of the evidence is against his claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.


REMAND

A review of the claims file shows that the RO obtained the 
veteran's treatment records from the VA Medical Centers 
(VAMCs) in Boston, West Roxbury, and Worcester, 
Massachusetts, dated through October 2005.  Nonetheless, the 
veteran testified at his hearing before the undersigned VLJ 
that he had sought treatment at the VA Outpatient Clinic 
(OPC) in Gloucester, Massachusetts.  (Transcript (Tr.) at 
page (pg.) 8.)  The veteran also testified that he was 
treated at the West Roxbury VAMC on an emergency basis, 
although he did not indicate when he received such treatment.  
(Tr. at pg. 8.)  However, a review of the claims file is 
negative for any treatment records from the Gloucester OPC.  
Additionally, the available VA medical records do not confirm 
whether the veteran had more recent treatment at the West 
Roxbury VAMC, since October 2005.

These additional records may contain important medical 
evidence or confirmation of the veteran's assertions as to 
the severity of his hepatitis C.  VA must make a 
"reasonable effort" to obtain these and other relevant 
records.  If the RO did make a reasonable effort to obtain 
all of the veteran's VA medical treatment records, but they 
were unavailable, there is no specific indication in the file 
that these records do not exist or that further attempts to 
obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).  As VA has a duty to request all available and 
relevant records from Federal agencies, including VA medical 
records, another search must be made for any additional VA 
medical records that might be available for consideration in 
this appeal.  38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board acknowledges that the veteran has not yet been 
afforded a VA examination in connection with his claim for an 
increased disability evaluation for his service-connected 
hepatitis C.  In this regard, it is noted that the Court in 
Green stated that the fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the 
Board notes that the veteran and his representative continue 
to assert that his hepatitis C symptoms are more severe than 
currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995).   

Similarly, as previously discussed, the Board notes that the 
veteran also has significant conditions that are not service 
connected.  The Board is unclear as to whether manifestations 
of the veteran's nonservice-connected sleep apnea and 
sarcoidosis with chronic fatigue syndrome may be dissociated 
from, or are part and parcel of, the disability at issue.  
Symptoms related to nonservice-connected disorders generally 
cannot be used as grounds for increasing the rating for his 
service-connected hepatitis C, and the Board cannot render an 
informed decision concerning the level of disability caused 
by his service-connected hepatitis C in the absence of 
specific medical information regarding the coexisting 
disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).  

As such, in order to effectively evaluate the veteran's 
service-connected hepatitis C, more recent objective 
characterizations of the condition and its associated 
symptomatology are required.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (where the veteran is appealing the 
rating for an already established service-connected 
condition, his present level of disability is of primary 
concern).  Therefore, an additional VA opinion would be 
useful in evaluating the appeal.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the 
veteran's treatment at the VAMCs in 
Boston, West Roxbury, and Worcester, 
Massachusetts, as well as at the VA OPC 
in Gloucester, Massachusetts from October 
2005 to the present.  If these records 
are unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the veteran for a 
VA examination to ascertain the current 
severity and all manifestations of his 
service-connected hepatitis C.  

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner also should comment on the 
veteran's current level of occupational 
impairment due to his hepatitis C.  

In particular, the examiner should 
distinguish between symptoms related to 
his service-connected hepatitis C  and 
his nonservice-connected sleep apnea and 
sarcoidosis, with chronic fatigue 
syndrome.  If it is not possible to make 
this differentiation, please expressly 
indicate this and explain why this cannot 
be done.  

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective findings 
on examination, should be directly 
addressed and discussed in the 
examination report.  Please also discuss 
the rationale of all opinions provided.  

3.  Thereafter, the RO should consider all 
additional evidence received since the 
most recent supplemental statement of the 
case (SSOC), and adjudicate the claim of 
entitlement to an increased disability 
evaluation for the veteran's service-
connected hepatitis C.  If the benefit 
sought remains denied, the RO should 
issue another SSOC and afford the 
appropriate opportunity to respond.  

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


